HANSEN, District Judge,
dissenting.
I respectfully dissent.
Unlike Taylor v. Imperial Casualty & Indemnity Co., 82 S.D. 298, 144 N.W.2d 856 (1966) and City of Kimball v. St. Paul Fire & Marine Insurance Co., 190 Neb. 152, 206 N.W.2d 632, 637 (1973), the insurance policy in question here states “[w]e won’t cover claims for injury or damage caused by the continuous or intentional discharge or release of pollutants ... But we’ll cover sudden accidents involving pollutants.” Applying this unambiguous language, the district court correctly held that damage resulting from the soot discharge in the she months before June, 1983 was excluded from coverage. During this time the soot damage was continuous, and plaintiff knew the likely source of the pollution was its smoke stack.
Similarly, applying the clearly erroneous rule to the district court’s determination that the June, 1983 cleaning was not an accident, the district court’s order should be affirmed. This was a question of fact for the district court. See Estate of Wade v. Continental Insurance Co., 514 F.2d 304 (8th Cir.1975). The clearly erroneous rule applies to a conclusion based on inferences drawn from undisputed facts. See U.S. v. United States Gypsum Co., 333 U.S. 364, 394-395, 68 S.Ct. 525, 541-42, 92 L.Ed. 746, 765-766 (1948). This court does have a greater latitude of review here than it would be in an appeal from a jury verdict. Gay Lib v. University of Missouri, 558 F.2d 848, 853, n. 10 (8th Cir.1977). The stipulated facts amply support the district court’s finding that the plaintiff could have reasonably expected what happened when its employees used the soot sweep compound. Those facts show that the boilers were intentionally set in a “high fire” configuration which plaintiff well knew would result first in an increased production of the usual gases and pollutants normally attendant to oil fired boilers and, second, in an increased velocity of the gases emitted from the smoke stack. The “soot sweep” compound was deliberately added to the fire for the intended purpose of loosening and cleaning the accumulated soot from the boilers and stack. Plaintiff should well have expected that if the purpose of the plan was fulfilled, the loosened soot would likely be swept up and out the stack to rain down on cars in the parking lot. Since the policy definition of “accidental event” speaks in terms of expectation, it is not necessary that plaintiff “know” for a certainty that the soot sweep compound would only loosen rather than oxidize the soot deposits. Indeed the South Dakota definition of “accident” relied upon by the majority (and with which I agree) contained in Taylor includes the element of forseeability (“an event that takes place without one’s foresight____”) (emphasis added). There was nothing sudden or accidental about the plaintiff's deliberate efforts on four successive Mondays to clean its boilers and smoke stack. The results were foreseeable and therefore to have been expected, and were not accidental.
Accordingly, I would affirm the district court’s judgment.